DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Claims 15, 16 and 24-28 &  Species A-1 (the micro gel element microarray is a polynucleotide gel element microarray) and B-2 (the channel selector comprises a selector channel having a plurality of outlet ports) in the reply filed on 11/05/2021 is acknowledged.  The traversal is on the ground(s) that pending claims of all three groups classified in the same class (B01L) & there is no undue burden on the Examiner.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  In addition, the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 17, 18 & 21-23 are objected to because of the following informalities: the claims are missing the withdrawn status, see MPEP 714.  Appropriate correction is required.
Claim 24 objected to because of the following informalities:  “elementmlcroarray”.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  “apolynucleotide”.  Appropriate correction is required.

Claim Interpretation
In view of the specification at ¶ 0063, the claimed gel element microarray has been interpreted as a microarray of immobilized molecules.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 25 recites “the micro gel element microarray is a polynucleotide gel element microarray” (elected Species A-1).  However, the examiner does not find support in the specification.  At best, the specification describes “The microarray can be a polynucleotide array or a protein/peptide array” (¶ 0036) & “The microarray consists of gel elements, which have a sterically-favorable spacing of immobilized molecules throughout an aqueous volume of a hemispherical porous hydrophilic polymer” (¶ 0063).  There is no support for a polynucleotide “gel” element microarray, but only suggests the microarray is either a polynucleotide array or a protein/peptide array, or consists of gel elements.  This is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 25 & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claimed “gel” is unclear.  It would appear the term “gel” is from a gel spotting method, “the microarray is formed using the printing gel spots method described in 

The term "efficient thermal transfer" in claim 28 is a relative term which renders the claim indefinite.  The term "efficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15, 16, 24 & 28 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Glezer et al. (US 2004/0189311).
Regarding claim 15, Glezer et al. teach a flow strip (1410) comprising: a plurality of ports (e.g., through-holes 1439 ¶ 0240; see also e.g., z-transition conduits connecting 1360, 1350 ¶ 0233; see also e.g., sample conduit 1440, 1441, reagent conduit 1470 ¶ 0241), each port 

With regard to limitations in claim 15, 26 & 28 (e.g., “[...] for establishing fluid communication with a sample purification device”, “[...] to facilitate uniform filling of the reaction chamber”, “[...] to enable a polymerase chain reaction”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the 

Regarding claim 16, 24 & 28, Glezer et al. teach:
16. The flow strip of claim 15, further comprising an absorbent, wherein said absorbent is in fluid communication with said plurality of reaction chambers (¶ 0187). 
24. The flow strip of claim 15, wherein the microarray is a gel element microarray (e.g., immobilized array of peptides, ¶ 0230, 0021+). 
28. The flow strip of claim 15, wherein each reaction chamber comprises an exterior surface that is capable of enabling thermal exchange between a temperature-control substance and an internal volume of the reaction chamber (see the cartridge drawer 2386 comprising an integrated cartridge heater (¶ 0262) for thermal exchange between the cartridge heater and the cartridge 2390, Fig. 34 ¶ 0255, 0262+). 

.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glezer et al. (US 2004/0189311) in view of Zenhausern et al. (US 2010/0144558).
Regarding claim 25, although Glezer et al. teach each detection chambers comprises immobilized array of peptides, ¶ 0230, 0021+.  However, the reference does not explicitly teach the flow strip of claim 24, wherein the micro gel element microarray is a polynucleotide gel element microarray.

Zenhausern et al. teach a system comprising a disposable microfluidic device comprising a reaction chamber (see annotation in Fig. 6) configured to perform a polymerase chain reaction within the reaction chamber (see Fig. 6 & ¶ 0178-0179) and gel spot microarrays of DNA (see ¶ 0129, 0135-0143 & Figs. 6, 16-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the immobilized array of peptides of Glezer et al. with a gel microarray of peptides and DNA, as taught by Zenhausern et al., to study interactions between specific protein using a microarray comprising a specific microarray and a biological sample (¶ 0009+).  


    PNG
    media_image1.png
    734
    508
    media_image1.png
    Greyscale


Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glezer et al. (US 2004/0189311) in view of Kim et al. (US 2005/0095624).
Regarding claim 26, Glezer et al. teach the flow strip of claim 15, wherein each reaction chamber (945, 946; 1445, 1446) comprises a bottom wall with a bottom interior surface on which the microarray is formed (see Fig. 1a teaching the detection chamber 120 having a bottom interior surface on which the patterned electrode array (135-137) is formed) and a top wall with a top interior surface which faces said bottom interior surface (see Fig. 1a for example), wherein the entire top interior surface is a hydrophilic interior surface (see Glezer et al. teach the 

Kim et al. teach a micro PCR chip comprising an inlet 13, outlet 15, amplification chamber 17, and a glass wafer 11 (Fig. 1 & ¶ 0047).  Kim et al. further teach a contact angle of the amplification chamber is coated with a hydrophilic polymer coating, thereby reducing the contact angle of the glass surface to less than 45 degrees, see Tables 1, 2 & ¶ 0045-0046, 0052-0053.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the chamber surface of the Glezer et al. with a hydrophilic coating to decrease the contact angle to less than 45 degrees, as taught by Kim et al. (Tables 1, 2 & ¶ 0045-0046, 0052-0053) to allow a specific component in a PCR mixture to evenly and rapidly adsorb to the coated inner surface (Kim et al. ¶ 0032).  In addition, while Glezer et al. do not explicitly teach the hydrophilic interior surface forms a contact angle of 45 degrees or smaller with a drop of pure water resting on the interior surface, the changes in the contact angle are not considered to confer patentability to the claim.  The change of contact angle to a surface is considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the hydrophilic interior surface forms a contact angle of 45 degrees or smaller with a drop of pure water resting on the interior surface cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have modified, by routine experimentation and optimization, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 27, modified Glezer et al. teach the flow strip of claim 26, wherein the reaction chamber is made from a transparent material that is configured to allow optical interrogation of the microarray in the reaction chamber (see ¶ 0014, 0031, 0178 for example). 
Glezer et al. teach “[...] at least a portion of one wall of the detection chamber may be substantially transparent to allow optical monitoring of materials in the detection chamber.  [...] Similarly, at least a portion of one of the cover layers may be substantially transparent to allow the monitoring of fluid flow within said cartridge.” (¶ 0031) & “[...] at least some portion of the cartridge is fabricated from transparent and/or translucent materials such as glass or acrylic polymer to provide windows that allow optical interrogation of fluids or surfaces inside the cartridge, e.g., for analysis of compositions within detection chambers of the cartridge or for monitoring and controlling the movement of liquids through the fluidic networks defined within the cartridge.” (¶ 0178).  It would appear the top wall of the reaction chamber would have to be made from a transparent material to be able to view through a top portion of the cover layers so as to monitor and control movement of liquids.  In the event that the top wall is made from a transparent material is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to make the top wall made from a transparent material for monitoring and controlling the movement of liquids (Glezer et al. ¶ 0178).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798